Title: [Diary entry: 19 August 1785]
From: Washington, George
To: 

Friday 19th. Mercury at 79 in the Morning—82 at Noon and 82 at Night. Morning lowering, and very like for rain, but about noon it cleared after a very slight sprinkling, not enough to wet a man in his shirt. Doctr. Craik returned from John Alton’s, took breakfast, & proceeded home. Encouraged by the little rain which had fallen, and the hope that more would fall I sowed about half an Acre of Turnips at home, and some at Dogue run Plantation.